Citation Nr: 1021085	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-33 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an effective date earlier than February 24, 
2003, for the grant of service connection for penile 
deformity with erectile dysfunction.

2. Entitlement to financial assistance for the purchase of an 
automobile and adaptive equipment or adaptive equipment only.

3. Entitlement to specially adapted housing assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1964 to May 1967.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from December 2004 and 
March 2007 rating decisions of the Roanoke, Virginia 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2010, a hearing in Washington, DC was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  At the Washington, DC hearing, 
the Veteran sought, and was granted, a 60 day abeyance period 
for the submission of additional evidence.  38 C.F.R. 
§ 20.709.  Additional evidence was submitted with a waiver of 
initial Agency of Jurisdiction (AOJ) consideration in March 
2010.

The Board notes that in an October 2007 letter, the Veteran 
expressed disagreement with the RO's denial of an effective 
date earlier than the one assigned for his service-connected 
penile deformity with erectile dysfunction, and "request[ed] 
revision of decisions on grounds of Clear and Unmistakable 
Error (CUE)."  Such a statement may be liberally construed 
as the Veteran attempting to allege CUE in a pertinent rating 
decision; however, he has not identified the specific rating 
decision(s) he would like revised.  In Fugo v. Brown, 6 Vet. 
App. 40 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that, "If a claimant-appellant 
wishes to reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error. . . that, if true, would be CUE on its 
face, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error."  Thus, as a threshold matter, a claimant must plead 
CUE with sufficient particularity, and only if this threshold 
requirement is met does the Board have any obligation to 
address the merits of the CUE claim.  See Phillips v. Brown, 
10 Vet. App. 25 (1997) (distinguishing denial of CUE due to 
pleading deficiency and denial of CUE on merits).  
Accordingly, the matter of whether the Veteran wishes to 
allege CUE in any pertinent rating decision is referred to 
the AOJ for clarification and appropriate action.  

The issues of entitlement to financial assistance for the 
purchase of an automobile and adaptive equipment or adaptive 
equipment only, and entitlement to specially adapted housing 
assistance are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In February 2004, the RO issued a rating decision granting 
service connection for penile deformity with erectile 
dysfunction, with an assigned effective date of February 24, 
2003; the Veteran was notified of the decision and of his 
appellate rights.

2. The Veteran initiated an appeal of the February 2004 
rating decision as to the assignment of the effective date 
for the grant of service connection for penile deformity with 
erectile dysfunction by filing an April 2004 notice of 
disagreement (NOD); however, he did not perfect his appeal by 
filing a timely substantive appeal following the RO's 
issuance of a December 2004 statement of the case (SOC) in 
this matter, and the February 2004 rating decision became 
final.

3. In a statement received in July 2005, the Veteran raised a 
freestanding claim for an earlier effective date for the 
grant of service connection for penile deformity with 
erectile dysfunction; this is barred as a matter of law.

4. The Veteran has not alleged that the February 2004 rating 
decision granting an effective date of February 24, 2003, for 
the award of service connection for penile deformity with 
erectile dysfunction contains clear and unmistakable error 
(CUE).


CONCLUSIONS OF LAW

1. The February 2004 rating decision that granted service 
connection for penile deformity with erectile dysfunction and 
assigned an effective date therefor of February 24, 2003, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2009).

2. There is no remaining case or controversy over which the 
Board has jurisdiction, and the appeal is dismissed.  
38 U.S.C.A. §§ 7104, 7105, 7107 (West 2002); 38 C.F.R. 
§§ 19.4, 20.101, 20.200, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's General 
Counsel has held, however, that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  In such 
cases, there is no reasonable possibility that the claim 
could be substantiated.  See VAOPGCPREC 5-2004.  

As will be explained in further detail below, the Veteran has 
advanced a freestanding claim for an earlier effective date, 
which is not permitted by law.  Accordingly, the notice and 
assistance requirements of the VCAA do not apply.  
Nonetheless, prior to the initial adjudication of the 
Veteran's claim, he was advised in a November 2006 letter of 
effective date criteria.  Any further notice in this regard 
would be redundant and moot.  Accordingly, the Board will 
address the merits of the claim.


B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
Court held that once a rating decision which establishes an 
effective date becomes final, the only way that such a 
decision may be revised is if it contains clear and 
unmistakable error (CUE).  The Court noted that any other 
result would vitiate the rule of finality.  In other words, 
the Court found that a freestanding claim for an earlier 
effective date is not a proper claim subject to adjudication, 
and it is therefore appropriate to dismiss such a "claim" 
because it cannot be entertained.  

The Veteran contends he is entitled to an earlier effective 
date for the grant of service connection for penile deformity 
with erectile dysfunction.  Historically, in an October 1982 
statement, the Veteran filed a claim for service connection 
for a "shell fragment injury to penis, 10-30-65."  In a 
subsequent rating decision, service connection was awarded 
for a scar on the shaft of the penis, effective October 13, 
1982 (date of claim).  In February 2003, the Veteran filed an 
increased rating claim for his service-connected disabilities 
(including the scar on the shaft of his penis), and requested 
consideration of "[p]enis shaft injury sustained during 
documented major injury of left thigh with shrapnel and 
multiple gunshot injuries."  He was afforded a VA 
examination in December 2003, at which time it was noted that 
he had a mildly curved penis and erectile dysfunction.  
Accordingly, a February 2004 rating decision granted service 
connection for penile deformity with erectile dysfunction, 
assigning an effective date therefor of February 24, 2003 
(date of increased rating claim).  Notably, while the Veteran 
did not specifically file a claim for this disability, the RO 
inferred a claim for it based on the evidence of record.

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished to the appellant.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the claimant must express timely disagreement with 
the decision (by filing an NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the claimant (in the 
form of a SOC), and finally, the appellant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

Here, the Veteran initiated an appeal of the February 2004 
rating decision by filing an April 2004 NOD as to the 
assignment of the February 24, 2003 effective date for the 
grant of service connection for penile deformity with 
erectile dysfunction.  Specifically, he alleged he was 
entitled to an effective date of October 13, 1982, arguing 
that when he submitted his October 1982 service connection 
claim for a scar on the shaft of his penis, he also had 
penile deformity with erectile dysfunction at that time.  He 
then noted that both disabilities stemmed from the same in-
service injury.  The RO continued the assignment of a 
February 23, 2003 effective date and explained the basis for 
their decision in a December 2004 SOC.  

Following the RO's issuance of the December 2004 SOC, the 
Veteran had until February 2005 to file a timely substantive 
appeal.  See 38 C.F.R. § 20.302.  A close review of the 
record shows that no further communication concerning an 
earlier effective date for the penile deformity with erectile 
dysfunction was received from the Veteran or his 
representative until July 2005 when he submitted a medical 
statement (in the form of a June 2005 letter from Dr. A.H.) 
"in support of [his] appeal for an earlier effective date of 
his [erectile dysfunction] condition."  He also subsequently 
filed a VA Form 9 (substantive appeal) in this matter in 
August 2005.  As the Veteran's July 2005 and August 2005 
communications were both submitted well after the February 
2005 deadline, neither communication may serve as a timely 
substantive appeal.  The Board notes that during the March 
2010 hearing, the Veteran's representative argued that the 
Veteran submitted medical evidence in the form of VA 
treatment records prior to the February 2005 deadline and 
that the submission of such evidence should have been 
accepted in lieu of the VA Form 9 (substantive appeal).  
While January 2004 to March 2005 VA outpatient treatment 
records were associated with the claims file following the 
issuance of the December 2004 SOC, they were not associated 
with the claims file until July 2005 (several months after 
the February 2005 deadline).  Furthermore, none of these 
treatment records relate to the Veteran's penile deformity 
with erectile dysfunction.  Consequently, the February 2004 
rating decision is final.  See 38 U.S.C.A. § 7105.  

The Board also notes that the RO treated the Veteran's July 
2005 correspondence as a (valid) claim for an earlier 
effective date and developed this matter on its merits rather 
than dismissing it due to untimely filing.  In the September 
2007 SOC, the RO explained that because the Veteran had 
submitted a letter of correction to his DD 214 from the U.S. 
Navy's Board of Correction of Naval Records, such evidence 
reopened his "previously finally denied claim ipso facto."  
The Board notes, however, that VA will reconsider a claim on 
a de novo basis only when relevant service department records 
that were not associated with the claims file when VA first 
decided a claim are subsequently associated with the claims 
file.  See 38 C.F.R. § 3.156(c) (emphasis added).  Here, the 
corrected DD 214 showing that the Veteran received shell 
fragment wounds to his penis and groin on October 31, 1965 
(in addition to his previously recorded wounds to the left 
thigh and femur), is not relevant.  It is not relevant 
because in granting service connection for a penile deformity 
with erectile dysfunction, VA already acknowledged that such 
disability was related to the injury he sustained in service; 
therefore, submission of the corrected DD 214 may not serve 
to vitiate the finality of the February 2004 rating decision 
(or the earlier rating decision wherein service correction 
for a scar on the shaft of the penis was granted, but penile 
deformity with erectile dysfunction was not; significantly, 
the corrected DD 214 does not show specifically that the 
Veteran had a penile deformity with erectile dysfunction at 
the time of his separation from service).

In summary, the February 2004 rating decision granting 
service connection for a penile deformity with erectile 
dysfunction and assigning the effective date for the award 
became final prior to the Veteran's July 2005 claim for an 
earlier effective date.  As was explained above, the Court in 
Rudd v. Nicholson, 20 Vet. App. 296 (2006), has held that a 
freestanding claim for an earlier effective date is not a 
proper claim subject to adjudication.  The Board points out 
that even prior to Rudd, and during the time the RO 
entertained the Veteran's freestanding earlier effective date 
claim, applicable case law established that even if a veteran 
did present new and material evidence to reopen an earlier 
effective date claim after a final rating decision, he would 
never be entitled to the actual assignment of an effective 
date earlier than the date of the reopened claim (which would 
necessarily be a date later than the desire date).  See 
Lapier v. Brown, 5 Vet. App. 215 (1993); see also Leonard v. 
Principi, 17 Vet. App. 447, 451 (2004).  Accordingly, in the 
absence of an allegation of CUE by the Veteran in the 
February 2004 rating decision, VA may not entertain his 
freestanding claim for an earlier effective date for service 
connection for penile deformity with erectile dysfunction, 
and his appeal is dismissed. 


ORDER

The appeal as to entitlement to an effective date earlier 
than February 24, 2003, for the award of service connection 
for penile deformity with erectile dysfunction is dismissed.


REMAND

The Veteran also claims entitlement to financial assistance 
in purchasing an automobile and adaptive equipment or 
adaptive equipment only, and in acquiring specially adapted 
housing.  

Eligibility for financial assistance to purchase one 
automobile or other conveyance and necessary adaptive 
equipment is warranted where one of the following exists as 
the result of injury or disease incurred or aggravated during 
active service: (1) loss or permanent loss of use of one or 
both feet; (2) loss or permanent loss of use of one or both 
hands; (3) permanent impairment of vision of both eyes, 
meaning central visual acuity of 20/200 or less in the better 
eye, with corrective glasses, or central visual acuity of 
more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or, (4) for 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips.  38 C.F.R. § 3.808.

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether such acts as grasping and 
manipulation in the case of the hand, or balance and 
propulsion in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.  
Examples under 38 C.F.R. § 3.350(a)(2), which constitute loss 
of use of a foot, include extremely unfavorable complete 
ankylosis of the knee, complete ankylosis of two major joints 
of an extremity, shortening of the lower extremity of 3 1/2 
inches or more, or complete paralysis of the external 
popliteal nerve (common peroneal) nerve and consequent 
footdrop.

Eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a) may be granted if a 
veteran is entitled to compensation for permanent and total 
disability due to: (1) the loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; (2) blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury that so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 C.F.R. § 3.809.  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion, although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).

The Veteran is service-connected for the following 
disabilities: shell fragment wounds (SFW) to the left thigh, 
rated 60 percent; genitourinary voiding dysfunction 
associated with a scar from SFWs to the dorsolateral surface 
of the shaft of his penis, rated 60 percent; left knee 
replacement associated with SFWs to the left thigh, rated 60 
percent; left ankle impairment associated with SFWs to the 
left thigh, rated 20 percent; left pelvic tilt resulting in 
lumbosacral strain associated with SFWs to the left thigh, 
rated 20 percent; penile deformity with erectile dysfunction 
associated with SFWs to the left thigh, rated 20 percent; 
shortening of the left lower extremity associated with SFWs 
to the left thigh, rated 10 percent; posttraumatic stress 
disorder (PTSD), rated 10 percent; diabetes mellitus (DMII), 
rated 10 percent; skin graft donor site scar to the right 
thigh and buttock associated with SFWs to the left thigh, 
rated 0 percent; bone graft donor site scar on the left iliac 
crest associated with SFWs to the left thigh, rated 0 
percent; and scar from SFWs to the dorsolateral surface of 
the shaft of his penis, rated 0 percent.  

The Veteran alleges that because of his aforementioned 
service-connected disabilities, and specifically his lower 
extremity disabilities, he needs an automobile and specially 
adapted housing that can accommodate his disabilities.  At 
the March 2010 hearing, the Veteran testified that he is only 
able to flex his left knee to 30 degrees before it locks into 
place and he is unable to move it any farther.  He argued 
that the severe limitation in his range of motion is the 
functional equivalent to ankylosis and/or to having lost the 
use of his left foot.  He also testified that he must 
ambulate with the assistance of a cane, noting with 
specificity that he cannot walk or properly navigate stairs 
without a cane.  In support of these claims, the Veteran 
submitted March 2010 VA treatment records showing that he has 
been given a diagnosis of ankylosis of the left knee.  

The Veteran was last afforded an orthopedic VA examination in 
August 2006.  In light of the allegations and evidence of 
worsening conditions (including the diagnosis of ankylosis), 
and the extent of time since he was last examined, another VA 
examination is necessary.  38 C.F.R. § 3.327(a).  

The Board notes that at the March 2010 hearing, the Veteran 
testified that he had been afforded a VA examination in 
September 2009.  Not only is there no report of this 
examination associated with the record, but also there is no 
indication as to what type of examination was conducted and 
whether it is pertinent to the matters on appeal.  [The Board 
also notes that in the August 2008 supplemental SOC (SSOC), 
the RO gave consideration to the findings reported from an 
August 2008 VA examination.  In October 2009, the Veteran's 
representative argued that the August 2008 VA examination was 
inadequate as the examiner did not use the proper instruments 
to measure the Veteran's range of motion in his knees nor did 
he render any opinions regarding the issues on appeal.  A 
review of the August 2008 VA examination report shows that it 
was conducted in association with the Veteran's then-pending 
claim for service connection for DMII.]

Accordingly, the case is REMANDED for the following actions:

1. 	The RO should secure for 
association with the claims file a 
complete copy of the September 2009 VA 
examination report.  

2. 	The Veteran should then be 
afforded a VA medical examination, with an 
appropriate examiner, to determine the 
extent of his service-connected 
disabilities in regard to his specially 
adapted housing and automobile equipment 
claims.

The examiner should be provided a list of 
the Veteran's service-connected 
disabilities and then comment on whether 
such disabilities have resulted in (i) 
blindness in both eyes, (ii) the loss of 
use of one or both lower extremities, or 
(iii) ankylosis of either knee.  If loss 
of use of either lower extremity is found, 
the examiner should comment on the extent 
to which assistive devices are required.  
If the Veteran has loss of use of an 
extremity, but on account of nonservice-
connected disability only, the examiner 
should so state for the record.  

The examiner must explain the rationale 
for all opinions provided.  If the 
examiner is unable to render any opinion 
requested, it should be so stated for the 
record, along with an explanation of the 
reason why such opinion is not possible.

3. 	The RO should then re-adjudicate 
the claims.  If either remains denied, the 
RO should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


